Case: 5:20-cv-01795-SL Doc #: 1-2 Filed: 08/13/20 1 of 10. PageID #: 28




                   EXHIBIT B
                       Case: 5:20-cv-01795-SL Doc #: 1-2 Filed: 08/13/20 2 of 10. PageID #: 29




                        Infringement Claim Chart for U.S. Pat. No. 8,424,752v.Chick-Fil-A(“Defendant”)


  Claim 1                                                              Evidence

1.A method    Defendant (Chick-Fil-A) provides a QR code associated with website of Chick-Fil-A.
comprising:




              Source: Actual usage of product.




                                                               1
         Case: 5:20-cv-01795-SL Doc #: 1-2 Filed: 08/13/20 3 of 10. PageID #: 30




 QR Code




                             Scan




                                                 Decode                            Action
Source: Screenshot taken from Smartphone.




                                            2
                        Case: 5:20-cv-01795-SL Doc #: 1-2 Filed: 08/13/20 4 of 10. PageID #: 31




a)capturing    The Defendant uses the camera i.e, the part of the portable electronic device (smartphone) that captures the digital image.
a digital
image using
a digital
image
capturing
device that
is part of a
portable
electronic
device;




               Source: Actual usage of product.
               Source: Screenshot taken from Smartphone




                                                                 3
                       Case: 5:20-cv-01795-SL Doc #: 1-2 Filed: 08/13/20 5 of 10. PageID #: 32




b) detecting The Defendant uses a portable electronic device (Smartphone or tablet) to detect Symbology (e.g., pattern of QR code)
symbology     associated with the website of Chick-Fil-A.
associated
with an
object
within the
digital image
using a
portable
electronic
device;




             Source: Screenshot taken from Smartphone




                                                            4
                        Case: 5:20-cv-01795-SL Doc #: 1-2 Filed: 08/13/20 6 of 10. PageID #: 33




c) decoding    Defendant decodes the symbology (i.e., QR code pattern) to obtain a decode string (i.e. hyperlink) using the camera
the            application residing in the portable electronic device (i.e., Smartphone).
symbology
to obtain a    For example, the Smartphone decodes the QR code on the object image captured from the Smartphone camera to obtain a
decode         decoded hyperlink.
string using
one or more
visual
detection
applications
residing on
the portable
electronic
device;




                                                             5
         Case: 5:20-cv-01795-SL Doc #: 1-2 Filed: 08/13/20 7 of 10. PageID #: 34




   QR Code




                                            Scan
                                                                                   Decode

Source: Screenshot taken from Smartphone.
Source: Actual usage of product.




                                              6
                       Case: 5:20-cv-01795-SL Doc #: 1-2 Filed: 08/13/20 8 of 10. PageID #: 35




d) sending    The Defendant sends the decoded string to a remote server for processing. For example, the Smartphone sends the
the decode    information associated with the QR code to the Chick-Fil-A server.
string to a
remote
server for
processing;




              Source: Screenshot taken from Smartphone




                                                          7
                         Case: 5:20-cv-01795-SL Doc #: 1-2 Filed: 08/13/20 9 of 10. PageID #: 36




e) receiving    After clicking on the hyperlink that is obtained by scanning the QR code associated with the Chick-Fil-A website the
information     Smartphone receives the information and directly go to the website of Chick-Fil-A.
about the
object from
the remote
server
wherein the
information
is based on
the decode
string of the
object;




                Source: Screenshot taken from Smartphone




                                                              8
                         Case: 5:20-cv-01795-SL Doc #: 1-2 Filed: 08/13/20 10 of 10. PageID #: 37




f) displaying   The Defendant sends the decode string to a remote server for processing. The information is received and it is displayed on
the             the display associated with the Smartphone as shown below.
information
on a display
device
associated
with the
portable
electronic
device.




                Source: Screenshot taken from Smartphone




                                                                 9
